Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 1 of 12



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                          CASE NO.: 16-cv-20924-MARTINEZ/GOODMAN


   DONNA INCARDONE, et al.,
   Plaintiffs,

   vs.

   ROYAL CARIBBEAN CRUISES, LTD.,
   Defendant.
   _________________________________/

                      AMENDED SPOLIATION MOTION ON CCTV AND VDR
            COME NOW, the Plaintiffs and hereby file an Amended Spoliation Motion concerning

   Defendant, ROYAL CARIBBEAN CRUISES, LTD’s, failure to produce all CCTV and VDR

   recordings pursuant to Court Order [DE 378]1 and state as follows:

            Defendant’s cruise ship, Anthem of the Seas (“Anthem”), is equipped with a closed-

   circuit television (“CCTV”) system. The ship contains over 200 CCTV cameras distributed

   throughout the vessel. [DE 276-1 p.100-110] All of the CCTV camera recordings are viewable

   from the bridge, recorded continuously throughout the 72-hour voyage and are stored on a DVR.

   [Id.] During discovery the Plaintiffs sought production of all the CCTV recordings during the

   voyage. The CCTV videos depict the violence of the storm and its impact upon the passengers

   and ship. The Plaintiffs’ medical conditions were caused by that violence which would be best

   appreciated by a jury seeing video evidence of it.


   1
       The Plaintiffs have provided the Court with a Memorandum of Law addressing the applicability
   of Federal Rule of Civil Procedure 37(e) to Defendant's Spoliation of Electronically Stored
   Information. [DE 382] Plaintiffs’ arguments are incorporated herein in light of the Court’s Order
   suggesting Plaintiffs’ Supplement their Spoliation Motion. [DE 378]



                                                                                                  1
Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 2 of 12



          During the February 7, 2016 hurricane, the Master of Anthem, Captain Claus Andersen

   (“Captain Andersen”) ordered all the passengers to their staterooms because of the severe

   weather. [DE 276-1 p.176] The Plaintiffs were confined to their staterooms for 12-13 hours and

   ordered not to move. [Id. p.221] The injuries suffered by the Plaintiffs were caused by the

   hurricane weather and 12 hours of violent movement by Anthem, as they experienced winds up

   to 160 knots and waves up to 60 feet. Those conditions should have been thoroughly captured

   on the 200 CCTV cameras.

          Additionally, the Plaintiffs sought production of VDR recordings from the bridge. The

   VDR recordings would contain conversations by the Captain and crew concerning the voyage.

   Most importantly, the VDR recordings would also display data of any course corrections or

   alterations that were made in relation to the storm threat. The Plaintiffs have alleged that

   improper pre-voyage planning and improper voyage course corrections took place, resulting in

   Anthem’s sailing into a force 5 hurricane.

          During discovery, the Plaintiffs requested production of all recordings on the ship. On

   May 5, 2017, Plaintiffs’ sought to compel production of the missing CCTV recordings at a

   discovery hearing. [DE 68 & 85 p.59-65] During that hearing the Plaintiffs discussed recordings

   from the CCTV monitors located on the bridge of the ship. [Id.] The Court ordered production of

   all CCTV recordings viewable from monitors on the bridge of Anthem during the voyage. [DE

   85 & 69] The Plaintiffs only received eighteen of the CCTV clips amounting to a total of 26

   minutes of video.    All of the CCTV recordings from the voyage should have resulted in

   approximately 14,400 hours of video.

          On November 27, 2017, in a discovery conference, Defense Counsel represented it had

   produced all CCTV recordings in its possession. [DE 276-2] However, the CCTV recordings



                                                                                                2
Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 3 of 12



   produced were sparse and inconsistent with what Defendant’s employees have represented were

   in Defendant’s possession. The Defendant’s employees, Staff Captain Wendy Williams, Captain

   Gerry Ellis (“Captain Ellis”), who prepared Defendant’s internal investigative report, and

   Captain Andersen testified to recordings that were taken during the voyage and should have been

   preserved but were not produced to the Plaintiffs. Captain Andersen testified that he ordered the

   CCTV and VDR recordings be preserved and that all video from February 6 through February 10

   should have been preserved based on his order and the nature of the incident. [DE 276-3 p.44-57]

   Captain Andersen also testified he reviewed “the CCTV afterwards showing some scary photos

   or movies.” [Id. p. 24]. It is likely the Defendant chose not to produce the CCTV’s because they

   were indeed scary and would potentially impact the jury’s appreciation of the violent ship

   movements which caused the Plaintiffs’ injuries. The Defendant did produce VDR recordings

   but they were inaudible and thus improperly preserved. Captain Ellis testified that, although

   difficult, he was able to access the VDR recordings and gather the information he needed for his

   investigation. Captain Ellis’s notes or transcripts from his review of the VDR have never been

   produced. When Plaintiffs’ counsel inquired about the VDR files, Defense counsel stated it also

   could not open the files and would put Plaintiffs’ counsel in touch with the manufacturer to

   troubleshoot. [DE 276-2] However, the Defendant already attempted to have the manufacturer

   cure the problem without success. It was Defendant’s burden to preserve and produce the VDR

   in working condition, yet the Defendant failed to do so.

          All of the CCTV and VDR recordings should have been preserved in light of the

   Captain’s Orders, standard operating procedures, the profound incident at issue and Defendants

   awareness of potential investigation and litigation concerning the incident. Defendant failed to

   take reasonable steps to preserve the electronic data and the Plaintiffs were prejudiced as a result.



                                                                                                      3
Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 4 of 12



                                     MEMORANDUM OF LAW

          Spoliation is the “intentional destruction, mutilation, alteration, or concealment of

   evidence.” Doe v. Miami-Dade Cnty., 797 F. Supp. 2d 1296, 1303 (S.D. Fla 2011). The duty to

   preserve “arises when the party in possession of the evidence knows that litigation by the party

   seeking the evidence is pending or probable.” Point Blank Sols., Inc. v. Toyobo America, Inc.,

   2011 WL 1456029 at *24 (S.D. Fla. Apr. 5, 2011). Under Fed.R.Civ.P. 37(e) sanctions may be

   imposed on a party if electronically stored information that should have been preserved in the

   anticipation or conduct of litigation is lost because a party failed to take reasonable steps to

   preserve it, and it could not be restored or replaced through additional discovery. “[T]he court:

   (1) upon finding prejudice to another party from loss of the information, may order measures no

   greater than necessary to cure the prejudice; or (2) only upon finding that the party acted with the

   intent to deprive another party of the information’s use in the litigation may: (A) presume that

   the lost information was unfavorable to the party; (B) instruct the jury that it may or must

   presume the information was unfavorable to the party; or (C) dismiss the action or enter a default

   judgment.” Fed.R.Civ.P. 37(e).

          Under Fed.R.Civ.P. 37(e) the following four factors must be met to award sanctions: (1)

   Electronically Stored Information (“ESI”) should have been preserved in the anticipation or

   conduct of the litigation; (2) the ESI is lost or destroyed; (3) the loss of the ESI is due to the

   party’s failure to take reasonable steps to preserve the ESI; (4) the ESI cannot be restored or

   replaced through additional discovery. In Sosa v Carnival, 2018 WL 6335178 (S.D. Fla. 2018)

   this Court determined CCTV footage was electronically stored information under the guise of




                                                                                                     4
Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 5 of 12



   Rule 37.2 In Sosa, the Court concluded that Carnival failed to take reasonable steps to preserve

   the CCTV footage and Rule 37 should be employed to govern spoliation of such evidence. See

   Sosa, 2018 WL 6335178. Conduct deemed undeniably reckless would meet the standard of not

   taking reasonable steps to preserve ESI. See Id. at *19.

                                                 ARGUMENT

           It is undisputed that the CCTV and VDR existed and were in Defendant’s possession,

   custody and control.      Captain Ellis and Captain Andersen testified to the same.       Captain

   Andersen testified that he ordered preservation of the VDR and CCTV videos and that the

   Defendant should have videos and recordings from February 6 thought February 10th.              In

   particular he testified as follows:

           Q. Did you preserve all of the video from the CCTV as well?
           A. Yes, that is done by the security department.
            Q. All right. So let's go back to the VDR.
           A. Yes.
            Q. And you said it was the navigation officer at the time that was supposed to punch the
           button to preserve the –
           A. No, he -- when I gave the order to capture the VDR, that is what we do, yes.
           Q. When was your order given to capture the VDR?
           A. When we -- on the way back into Bayonne.
           [DE 276-3 p.44]

   2
     Should the Court determine either or both the CCTV and VDR are not ESI under Rule 37(e),
   the inherent authority doctrine may be invoked to award spoliation sanctions for loss of missing
   evidence that existed at one time. See Managed Care Sols., Inc. v. Essent Healthcare, Inc., 736 F.
   Supp. 2d 1317, 1323-24 (S.D. Fla. 2010). Under the inherent authority doctrine, the Court must
   find the alleged spoliator had a duty to preserve the evidence and the evidence was crucial to the
   movant being able to prove its prima facie case or defense. Id. In such a circumstance the
   spoliator must have acted with intentional misconduct or reckless disregard of the consequences.
   See Amlong & Amlong, P.A. v. Denny’s, Inc., 457 F.3d 1180, 1190 (11th Cir. 2006); see also
   Malautea v. Suzuki Motor Co., Ltd., 987 F.2d 1536, 1544 (11th Cir. 1993); Peer v. Lewis, 606
   F.3d 1306, 1314 (11th Cir. 2010).; Thomas v. Tenneco Packaging Co., 293 F.3d 1306, 1320
   (11th Cir. 2002) (quoting Barnes v. Dalton, 158 F.3d 1212, 1214 (11th Cir. 1998); Long v.
   Celebrity Cruises, Inc., Case No. 2013 WL 12092088 (S.D. Fla. 2013).



                                                                                                       5
Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 6 of 12



         Q. You would agree this was a serious incident for which the VDR needed to be
         captured; true?
         A. True.
         [Id. p.48]

         Q. And I will leave this, after this question. You would agree with me that the CCTV and
         VDR footage and audio and data, if it was preserved correctly, is something that Royal
         Caribbean should have from February 6th through the 10th; correct?
         A. If the -- if the system was working the way it is designed, we should have it.
         Q. The CCTV cameras that are on the bridge, they show the navigation screens; true?
          A. True.
         Q. Okay. And again, if that CCTV footage was properly preserved, then we should have
         the CCTV footage from February 6th through the 10th; correct?
          A. The -- correct.
         Q. And that includes when course alterations or course corrections were made for the
         weather; true?
         A. This is all part of the VDR. So answer: yes.
         [Id. p.56]
         Q. I am sorry. When a course correction or a course alteration is going to be made, like it
         was in this instance, during this incident, that is something that has to be communicated
         to the rest of the crew members on the bridge; correct?
         A. Correct.
         Q. So the CCTV and the VDR, if it was properly preserved, should have that; correct?
         A. Correct.
         [Id. p.57]

         Q. Okay. So, the cameras record -- recorded the entire -- the CCTV cameras on Anthem
         recorded the events for the whole trip?
         A. To my knowledge, as long as a camera is working as it is supposed to, it will.
         [DE 276-1 p.103]

         A. So, it is normal for me to look at guest assembly stations during our guest assembly
         drill prior to departure. It is normal that some of the -- the -- it's normal to have one of the
         cameras at least up on the screen displaying the funnel of the vessel, so we can have a
         clear view of any emission and see if there's smoke and stuff that comes out. Ship sides,
         ship -- the ship sides, the side – the outside of the ship is normally on display as the ship
         is sailing. So, you walk by, you see it and it's not that I'm sitting in front of it and looking
         at it, it's there –
         Q. And -- and –
         A. -- for availability.
         Q. And that's important to see what the waves are?
         A. Not necessarily waves. It is – we can -- because you can see into the promenade deck
         or the boat deck, so you can see kind of activity that is there. So, it's just in case
         something should happen, including waves, you will -- you will -- you -- you can get –
         you don't have to look up those cameras, so to speak.


                                                                                                       6
Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 7 of 12



          Q. And do you have any other cameras that you'd be looking at during the course of the --
          of the trip?
          A. We looked at cameras showing the sea state when we were moving back towards the--
          the -- towards Bayonne and by –
          Q. And where are those cameras facing?
          A. Outside the vessel to -- to forward part, out part, sides of the vessel and so on.
          Q. Do you –
          A. In -- in gen -- in general, it's just several cameras.
          Q. And can you see from the bridge the wave height near the vessel?
          A. Yes.
          Q. And from inside the -- I'm talking about inside the bridge, not on the wings, can you
          see from the bridge itself –
          A. You can –
          Q. -- the wave heights?
          A. When you're on the bridge you can see where the vessel is sailing, so then you see the
          sea.
          Q. Okay. And you had that -- you had that available to you at all times, right, to just look
          out the window –
          A. Yes.
          [Id. p.105-106]

          Q. Did you review any of the CCTV footage after the ship docked in Bayonne?
          A. Yes.
          Q. And was that a review by you of the -- no, withdrawn. What -- what did you review
          and why?
          A. I reviewed CCTV of February 7th in Bayonne to show corporate operation what we
          encountered.
          [Id. p.111]

          Q. Do you recall the clips that were sent to you, in general terms, the clips that were sent
          to you from the CCTV for you to review in your office?
          A. Yes, it was to -- to -- to see the wave heights that we had on the -- on the forward part
          of the vessel, when we -- to – to get a better understanding how big those waves were,
          because during the -- the nighttime it was dark. We know we had a -- large waves but it --
          it -- wanted to see it actually how large they were. And, of course, there is -- I only have
          two eyes when I'm up on the bridge and trying this, so to get a better input of
          understanding of what had taken place. So there's a -- a base -- there's -- I reviewed a clip
          where we had one satellite dome that -- that collapsed in the wind, and I think it's two
          footages that I've looked at that shows the waves around the – the bow section of the
          vessel.
          [Id. p.112-114]

          Captain Ellis testified to CCTV video and VDR recordings he reviewed to investigate the

   occurrence. [DE 276-4 p.30] He stated:



                                                                                                     7
Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 8 of 12



          A. We were able to get periods of or sections of voice. It's a huge amount of data. So one
          of the reasons that I interview shoreside is to pin down exactly where I need to go search
          in the VDR.
          Q. Okay. So the time periods that you looked in the VDR, were you able to hear what
          went on?
          A. Yes. There were certain things I was looking for, Yes.
          [Id. p.30-32]

          Q. That CCTV footage -- what CCTV footage did you review?
          A. Footage of the center images of the waves over the bow, hitting the windows.
          [Id. p.44]

          Q. Okay. And there's no company policy or any requirement that CCTV be kept?
          A. We instruct -- as investigators, we instruct them to secure any relevant CCTV.
          [Id. p.45]

          Staff Captain Williams also testified to CCTV video footage that was not produced in

   evidence. [DE 276-5 p.19] In particular, she mentioned footage of other ships in the vicinity

   which should have been recorded on the CCTV. [Id.] The above testimony indicates that all

   CCTV and VDR footage existed at one time and contained footage seminal to the instant action.

   Captain Andersen ordered the recordings to be preserved, reviewed them personally after the

   voyage and showed them to the Defendant’s corporate operations department.

          Despite admitting that the CCTV was recorded 24 hours a day for the entire cruise, the

   Defendant elected to produce a mere 28 minutes of footage. [DE 298] The Defendant has offered

   the Plaintiffs and the Court no explanation as to where the remaining footage is. Rather, the

   Defendant has claimed that footage to be “irrelevant.” [DE 298 p.6] The Defendant asserts the

   few snippets of waves it produced was sufficient. [DE 298 p.2] That decision is not up to the

   Defendant. The Plaintiffs were subject to unrelenting hurricane force winds and waves for 12

   hours. The Plaintiffs need the CCTV footage to show the total picture and the ferocity of the

   winds and waves, which caused the Plaintiffs to fear for their lives.




                                                                                                  8
Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 9 of 12



          The VDR was preserved and saved after the cruise, but, for unexplained reasons, Royal

   Caribbean could only extract certain portions of voice recordings from the VDR. [ECF No. 276-

   4 (Depo. 30-31)]. [DE 298]

          There are no readily available substitutes for the missing CCTV or VDR. Therefore,

   through the loss of this information, Plaintiffs have suffered significant prejudice. Sosa, supra.

          Federal law recognizes a litigant’s duty to preserve evidence once it knows, or should

   know, that such evidence may be relevant to any potential litigation, even before litigation

   commences. See St. Cyr v. Flying J, Inc. 2007 U.S. Dist. LEXIS 42502, at *8 (M.D. Fla. 2007).

   The Captain and First Officer both testified that the CCTV and VDR footage should have been

   preserved in light of the incident and that both explicitly ordered it to be preserved. The Captain

   testified, in fact, that five days of CCTV footage should have been preserved. [DE 276-3 p.56]

   Yet, the Defendant only produced 26 minutes of footage, without explanation as to the

   whereabouts of the remaining thousands of hours of CCTV footage. During discovery and the

   pendency of this action the Defendant has never represented that these items were destroyed,

   missing or otherwise unavailable. The Defendant has simply claimed it produced everything in

   its possession that was “relevant”. At the very least, the Defendant recklessly disregarded its

   duty to preserve and produce all of the CCTV recordings. At some point during and after the

   voyage all of the CCTV recordings were in existence and the Captain had ordered its

   preservation. The Defendant knew or should have known of possible litigation at the time these

   recordings were in existence based on common sense, precedent and the almost immediate

   investigation and legal filings. Because these recordings were not produced and Defendant

   claims not to be in possession of them, it is clear they have been destroyed or purposefully




                                                                                                        9
Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 10 of 12



   hidden. The Defendant has offered no excuse for its spoliation and has effectively hampered the

   Plaintiffs’ ability to fully illustrate and support its case in chief.

           Demonstrably, Defendant knew it had a duty to preserve the all of the CCTVs of the

   hurricane. It had, on previous occasions, been involved in personal injury actions where CCTV

   preservation was an issue. “Defendant reviewed and preserved the CCTV footage that depicted

   the incident. That preserved piece of evidence is the most material for Plaintiff’s claim as it

   bolsters her credibility as to the nature of the fall.” Mitchell v. Royal Caribbean Cruises, Ltd.,

   2013 WL 12066018 (S.D. Fla., 2013). Also, in Button v. Royal Caribbean Cruises Ltd., 2013

   WL 12064489 (S.D. Fla., 2013), “[A]s Defendant articulated, there is no video depicting

   Plaintiff or Plaintiff’s accident; however, the Court also understands that such limited-in-scope

   footage will show movement that is, in fact, indicative of the movement Plaintiff experienced at

   the time of her accident”. This is the very same situation as in the case at bar.

           In Sosa, Carnival conceded the CCTV footage existed and it had a duty to preserve the

   footage. See Sosa, 2018 WL 6335178Carnival claims that it did not know how or why

   the CCTV footage went missing after its security officer viewed the video and then (allegedly)

   took steps to download it to a shipboard computer drive. See Id. The Court stated

   the CCTV footage is (or could be) a highly relevant piece of evidence, and Carnival had not

   adequately explained its absence. See Id. And the loss of the video footage might have

   undermined Sosa’s case to some degree. See Id.

           In the instant action, electronically stored CCTV footage should have been preserved in

   the anticipation of litigation and was lost because Defendant failed to take reasonable steps to

   preserve it. The footage cannot be restored or replaced through additional discovery. Such loss




                                                                                                  10
Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 11 of 12



   of evidence has caused prejudice to the Plaintiffs permitting the Court to award sanctions it sees

   fit. See Fed.R.Civ.P. 37(e).

          In Sosa, this Court ruled: “[L]ost CCTV video footage is ESI governed and that inherent

   authority cannot be used.” Sosa, 2018 WL 6335178. Because the Defendant has deprived

   Plaintiffs of use of the CCTV’s and the VDR in the litigation, under Fed.R.Civ.P. 37(e) the Court

   may allow Plaintiffs the choice of; (1) allow all the evidence of the unavailability of the CCTV

   and VDR presented to the jury to determine intent and any appropriate presumption against

   Defendant, or (2) allow Defendant to have witnesses testify about the CCTV video and contents

   of the VDR and Defendant’s efforts to preserve them. See Id.

          The Plaintiffs respectfully request this Court find Defendant failed to preserve important

   ESI evidence and, in keeping with the ruling in Sosa, the Plaintiffs request that the Court rule as

   follows:

   1) All evidence about the CCTV video and its unavailability shall be presented to the jury and

   Plaintiffs are entitled to argue that Defendant had the intent to deprive Plaintiffs of it (and then, if

   the jury finds the intent, argue that the jury may find a presumption against Defendant to be

   appropriate), or (2) Defendant’s witnesses shall be precluded from testifying about the contents

   of CCTV footage and the VDR (and their efforts to preserve it) and simply have the Court advise

   the jury that Defendant had CCTV video footage and the VDR at one time, but it is no longer

   available.

          The parties have had a Rule 7.1 conference prior to filing this Motion and have been

   unable to agree.

                                                          JOHN B. OSTROW, P.A.
                                                          Counsel for Plaintiffs
                                                          777 Brickell Avenue, Suite 400
                                                          Miami, Florida 33131


                                                                                                        11
Case 1:16-cv-20924-JEM Document 388 Entered on FLSD Docket 06/11/2019 Page 12 of 12



                                                        Tel: 305-358-1496
                                                        Jostrow@bellsouth.net
                                                        JBOassist@gmail.com


                                                        and


                                                        LAW OFFICE OF ALAN C.
                                                        TRACHTMAN
                                                        48 Wall Street, 11th Floor
                                                        New York, NY 10005
                                                        Tel: 212-918-4750
                                                        Fax: 212-202-4961
                                                        act@traxlaw.com


                                                        By: s/ Morgan P. Theodore _
                                                        MORGAN P. THEODORE
                                                        Fla. Bar No. 70188


                                     CERTIFICATE OF SERVICE

   I hereby certify that on June 11, 2019, I electronically filed the foregoing document with the
   Clerk of the Court using CM/ECF. I also certify that the foregoing document is being served this
   11th day of June, 2019 on all counsel of record or pro se parties identified on the attached Service
   List in the manner specified, either via transmission of Notices of Electronic Filing generated by
   CM/ECF or in some other authorized manner for those counsel or parties who are not authorized
   to receive electronically Notices of Electronic Filing.

                                                        /s/ Morgan P. Theodore

                                                        Morgan Theodore




                                                                                                    12
